United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2020
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Bonnie Lee Goodner,                     *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: October 19, 2001

                                  Filed: October 24, 2001
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.
       Bonnie Lee Goodner was charged with harboring a fugitive in violation of 18
U.S.C. § 1071 when she aided her boyfriend, Michael Zimmer, in evading an arrest
warrant. The district court* granted Goodner’s motion for a bill of particulars
specifying Goodner’s affirmative harboring acts, but the Government mistakenly
failed to comply with the court’s order. To remedy this error, the district court
partially granted Goodner’s motion in limine to prevent the admission of evidence not


      *
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
disclosed before the deadline set for the bill of particulars. Arguing it had not been
disclosed before the deadline, Goodner unsuccessfully sought to exclude testimony
of Goodner’s admission she had been hiding Zimmer. Goodner was convicted and
sentenced to six months imprisonment. Goodner now appeals. Having reviewed the
record and the briefs, we affirm.

       We reject Goodner’s contention the district court abused its discretion by
admitting Goodner’s admission she had been hiding Zimmer. See United States v.
Jiminez-Perez, 238 F.3d 970, 974 (8th Cir. 2001) (standard of review). The contested
statement provided evidence of Goodner’s intent to hide Zimmer, not evidence of an
affirmative act of harboring, thus the district court correctly found the contested
evidence had not been requested in the motion for the bill of particulars and was not
prohibited by the court’s remedial order. In addition, we reject Goodner’s contention
the evidence was insufficient to support the verdict. After reviewing the evidence in
the light most favorable to the jury’s verdict, we conclude the evidence was sufficient
to permit a jury reasonably to find Goodner guilty beyond a reasonable doubt. See
United States v. Erdman, 953 F.2d 387, 389-91 (8th Cir. 1992). The record shows
Goodner spoke with a United States Marshal regarding Zimmer’s fugitive status,
provided Zimmer with money, her camper, and a motorcycle while officials were
actively searching for him, and admitted she purposefully aided Zimmer in hiding
from officials. See id.

      Finding no reversible error, we affirm Goodner’s conviction and sentence. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -2-